 Case: 1:20-cv-00470-MRB-SKB Doc #: 6 Filed: 07/28/20 Page: 1 of 7 PAGEID #: 287




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ANTHONY J. DENOMA,                                    Case No. 1:20-cv-470
    Plaintiff,
                                                      Barrett, J.
       vs.                                            Bowman, M.J.

JUDGE TOM HEEKIN, et. al,                             REPORT AND
     Defendants.                                      RECOMMENDATION


       Plaintiff has filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983 against

defendants Judge Tom Heekin, Prosecuting Attorney Joseph T. Deters, and Sheriff Jim Neil. By

separate Order, plaintiff has been granted leave to proceed in forma pauperis pursuant to 28

U.S.C. § 1915. This matter is before the Court for a sua sponte review of plaintiff’s complaint to

determine whether the complaint, or any portion of it, should be dismissed because it is

frivolous, malicious, fails to state a claim upon which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To

prevent such abusive litigation, Congress has authorized federal courts to dismiss an in forma

pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see also 28

U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed as frivolous when the plaintiff cannot

make any claim with a rational or arguable basis in fact or law. Neitzke v. Williams, 490 U.S.

319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). An

action has no arguable legal basis when the defendant is immune from suit or when plaintiff
 Case: 1:20-cv-00470-MRB-SKB Doc #: 6 Filed: 07/28/20 Page: 2 of 7 PAGEID #: 288




claims a violation of a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An

action has no arguable factual basis when the allegations are delusional or rise to the level of the

irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court

need not accept as true factual allegations that are “fantastic or delusional” in reviewing a

complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting Neitzke,

490 U.S. at 328).

        Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). A complaint filed by a

pro se plaintiff must be “liberally construed” and “held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token, however, the complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)); see also Hill, 630 F.3d at 470-71 (“dismissal standard articulated in Iqbal

and Twombly governs dismissals for failure to state a claim” under §§ 1915A(b)(1) and

1915(e)(2)(B)(ii)).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at



                                                    2
    Case: 1:20-cv-00470-MRB-SKB Doc #: 6 Filed: 07/28/20 Page: 3 of 7 PAGEID #: 289




678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

         In the complaint, plaintiff alleges that defendants conspired against him to deprive him of

his constitutional rights. (Doc. 1, Complaint at PageID 173). Specifically, plaintiff claims that

in Hamilton County Ohio, Court of Common Pleas case number B9501322 he was found exempt

from complying with sex-offender registration requirements. According to plaintiff, after

completing his sentence in that case, defendants conspired to retroactively reclassify him and

subject him to the registration requirements. Plaintiff further alleges that defendant Deters

fraudulently obtained an indictment based on plaintiff’s failure to comply with the sex offender

registration, defendant Heekin continued plaintiff’s custody through a “Own Recognizance Bond

requiring DeNoma to register with the Sheriff’s Department as a sex offender,” and defendant

Neil posted plaintiff’s information on the electronic Sex Offender Registration Notification

registry website. (Id. at PageID 174).

         A review of the Hamilton County Clerk of Court’s online docket reveals that petitioner

was charged with one count of failure to register in case number B 2000836. Petitioner entered a

guilty plea on February 28, 2020 and sentencing is currently scheduled for July 28, 2020.1

         Plaintiff seeks injunctive and declaratory relief, as well as monetary damages. (Id. at

PageID 172, 174). Specifically, plaintiff seeks an injunction that he not be required to register,


1
  Viewed at https://www.courtclerk.org/ under Case No. B 2000836. This Court may take judicial notice of court
records that are available online to members of the public. See Lynch v. Leis, 382 F.3d 642, 648 n.5 (6th Cir.
2004) (citing Lyons v. Stovall, 188 F.3d 327, 332 n.3 (6th Cir. 1999)).


                                                      3
 Case: 1:20-cv-00470-MRB-SKB Doc #: 6 Filed: 07/28/20 Page: 4 of 7 PAGEID #: 290




that defendants be precluded from prosecuting or sentencing him, his prior convictions be set

aside, and his record sealed. (Id. at PageID 174).

       The complaint is subject to dismissal at the screening stage. As an initial matter, it is

well-settled in the Sixth Circuit that conspiracy claims must be pleaded with “with some degree

of specificity, and vague and conclusory allegations unsupported by material facts are not

sufficient to state a claim.” Hamilton v. City of Romulus, 409 F. App’x 826, 835 (6th Cir. 2010);

see also Moldowan v. City of Warren, 578 F.3d 351, 395 (6th Cir. 2009) (citing Gutierrez v.

Lynch, 826 F.2d 1534 (6th Cir. 1987)) (affirming dismissal of conspiracy claims under 42 U.S.C.

§ 1983 because the plaintiff failed to plead the claims with the “requisite specificity”). Here,

construing the complaint liberally, plaintiff’s factual allegations are insufficient to suggest that

the defendants shared a conspiratorial objective or otherwise planned together to deprive him of

a constitutionally-protected right. Therefore, plaintiff’s vague, unsubstantiated and conclusory

claim based on a conspiracy theory lacks the requisite specificity to state a cognizable claim

under 42 U.S.C. § 1983.

       In any event, defendants Deters and Heekin are entitled to prosecutorial and judicial

immunity.

       “Prosecutors are entitled to absolute immunity for conduct ‘intimately associated with the

judicial phase of the criminal process.’” Manetta v. Macomb County Enforcement Team, 141

F.3d 270, 274 (6th Cir. 1998) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). This

includes a county prosecutor’s initiation of a prosecution and presentation of the State’s case at

trial. Imbler, 424 U.S. at 431. See also Jones v. Shankland, 800 F.2d 77, 80 (6th Cir. 1986). A

prosecutor’s initiation and presentation of a case to a grand jury falls within the traditional

functions of the prosecutor and is shielded by absolute immunity. Grant v. Hollenbach, 870 F.2d



                                                  4
 Case: 1:20-cv-00470-MRB-SKB Doc #: 6 Filed: 07/28/20 Page: 5 of 7 PAGEID #: 291




1135, 1139 (6th Cir. 1989). Courts have consistently recognized that even the knowing

presentation of false testimony to a grand jury or a trial jury are actions protected by absolute

immunity. See Spurlock v. Thompson, 330 F.3d 791, 797-98 (6th Cir. 2004). See also Imbler,

424 U.S. at 413, 430; Buckley v. Fitzsimmons, 509 U.S. 259, 267 n. 3 (1993). Such “absolute

prosecutorial immunity is not defeated by a showing that a prosecutor acted wrongfully or even

maliciously.” Lomaz v. Hennosy, 151 F.3d 493, 498 n. 7 (6th Cir. 1998).

       Judges are afforded absolute immunity from damages for acts they commit while

functioning within their judicial capacity. Pierson v. Ray, 386 U.S. 547 (1967); Barrett v.

Harrington, 130 F.3d 246, 255 (6th Cir. 1997). Judges retain absolute immunity from liability

even if they act maliciously or corruptly, as long as they are performing judicial acts and have

jurisdiction over the subject matter giving rise to the suit against them. Stump v. Sparkman, 435

U.S. 349, 356-57 (1978). See also Stern v. Mascio, 262 F.3d 600, 607 (6th Cir. 2001); King v.

Love, 766 F.2d 962 (6th Cir.1985).

       Plaintiff’s allegations against defendant Deters concern actions intimately associated with

the judicial phase of the criminal process. Similarly, plaintiff has not alleged that defendant

Judge Heekin presided over a matter over which he was without subject matter jurisdiction or

that he performed non-judicial acts. Accordingly, the complaint should be dismissed against

these defendants.

       Furthermore, a federal court must decline to interfere with pending state proceedings

involving important state interests in the absence of extraordinary circumstances. Younger v.

Harris, 401 U.S. 37, 44-45 (1971). Abstention is mandated where, as here, federal court

intervention would “unduly interfere[ ] with the legitimate activities of the State.” Younger, 401

U.S. at 44. Where Younger abstention is appropriate, dismissal of the plaintiff’s claim without



                                                  5
 Case: 1:20-cv-00470-MRB-SKB Doc #: 6 Filed: 07/28/20 Page: 6 of 7 PAGEID #: 292




prejudice is warranted. See Zalman v. Armstrong, 802 F.2d 199, 207 n.11 (6th Cir. 1986). The

Court should therefore dismiss plaintiff’s claim that the charges against him should be dropped

without prejudice. See, e.g., Williams v. Underwood, No. 3:19-CV-P208-CRS, 2019 WL

3769634, at *4 (W.D. Ky. Aug. 9, 2019) (dismissing the plaintiff's claim that his charges should

be dropped without prejudice).

                        IT IS THEREFORE RECOMMENDED THAT:

         1.      Plaintiff’s complaint be DISMISSED without prejudice. See 28 U.S.C. §

1915(e)(2)(B).

         2.      The Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. Plaintiff remains free to apply to

proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800, 803

(6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277 (6th Cir.

1997).



                                                      s/Stephanie K. Bowman_______
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                                  6
 Case: 1:20-cv-00470-MRB-SKB Doc #: 6 Filed: 07/28/20 Page: 7 of 7 PAGEID #: 293




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ANTHONY J. DENOMA,                                    Case No. 1:20-cv-470
    Plaintiff,
                                                      Barrett, J.
       vs.                                            Bowman, M.J.

JUDGE TOM HEEKIN, et. al,
     Defendants.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 7
